          Case 2:20-cv-00343-GMN-NJK Document 17 Filed 04/27/20 Page 1 of 1




 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   PARNELL COLVIN,
                                                          Case No.: 2:20-cv-00343-GMN-NJK
 9            Plaintiff(s),
                                                                         ORDER
10   v.
11   AHP REALTY LLC, et al.,
12            Defendant(s).
13        To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
14 1(a). The parties are hereby ORDERED to file a joint proposed discovery plan no later than May
15 4, 2020.
16        IT IS SO ORDERED.
17        Dated: April 27, 2020
18                                                              ______________________________
                                                                Nancy J. Koppe
19                                                              United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                   1
